EXHIBIT 10.43

RETENTION AMENDMENT
TO
MANAGEMENT AGREEMENT

               THIS RETENTION AMENDMENT is made this 1 day of October, 2000, by
and between SCOTT TECHNOLOGIES, INC., a Delaware corporation (hereinafter
referred to as the "Company") and Debra L. Kackley, an executive employee of the
Company (hereinafter referred to as the "Executive"):

W I T N E S S E T H:

                         WHEREAS, the Company and the Executive have previously
entered into a Management Agreement (hereinafter referred to as the
"Agreement"); and

                         WHEREAS, The Company has determined that it is in the
best interests of the Company to have the continued service and dedication of
the Executive throughout the period beginning on the execution of this amendment
and ending on the earlier of January 15, 2002 or a "Change in Control" as
defined in the Agreement.

                         NOW, THEREFORE, the Company and the Executive hereby
amend the Agreement effective as of the date hereof by the addition at the end
thereof of a new Section to read as follows:

                         "Section 7.      Retention

                         7.1      Relocation of Work Location. In addition to
other provisions of this Agreement relating to "Good Reason," the Executive
shall be deemed to have terminated employment for "Good Reason" if, within
twelve (12) months after a Change in Control, the Executive is asked to relocate
more than fifty (50) miles from the Executive's current work location and the
Executive chooses not to relocate and instead terminates



employment with the Company.

               7.2      Retention Bonus. In the event that there is a Change in
Control prior to January 15, 2002 and the Executive is still employed by the
Company on the Date of the Change in Control, then the Executive will be paid a
Retention Bonus in the amount of fifty percent (50%) of the Executive's then
annual current base salary in effect at the time of the Change in Control,
payable within ten (10) days after the Change in Control. In the event that
there is no Change in Control prior to January 15, 2002 and the Executive
remains employed with the Company through January 15, 2002, then the Retention
Bonus will be paid on January 31, 2002. If the Retention Bonus is paid when no
Change in Control has occurred, the Bonus amount shall be fifty percent (50%) of
the annual base salary in effect at the time of such payment."

                              IN WITNESS WHEREOF, the Company, by its duly
authorized officers, and the Executive have executed this Retention Amendment as
of the day and year first above written.

    SCOTT TECHNOLOGIES, INC.                               ("Company")          
By_________________________           And_________________________              
  ____________________________
                    ("Executive")

